UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7072



DEREK LEE VINSON,

                                               Plaintiff - Appellant,

          versus


GARY ELLIS; LYNNE ANN BATTAGLIA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-1549-JFM)


Submitted:   January 20, 2000              Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Lee Vinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Lee Vinson appeals the district court’s orders dismiss-

ing as frivolous his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint, denying his motion for reconsideration, denying his motion

for recusal, denying his motion to vacate the district court’s

memorandum and order of dismissal, and denying as moot his motion

for extension of time to file notice of appeal.   We have reviewed

the record and the district court’s opinion and orders and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Vinson v. Ellis, No.

CA-99-1549-JFM (D. Md. June 9, July 1, July 7, July 23 & Aug. 5,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2